Title: To Alexander Hamilton from James McHenry, 26 June 1799
From: McHenry, James
To: Hamilton, Alexander


private & confidential
[Philadelphia] 26 June 1799
My dear Sir.

I find from frequent and repeated conversations that we have not been able to remove any one of the prejudices entertained by the Secretary of the treasury against the augmentation of the army: that he thinks, or seems to think, that the means of resources of the U. S. which can be called forth without annual loans, are inadequate to the expenditures required for the support of the army and navy, consequently that some part of the one or the other must soon be suspended or dropped; and that he even contemplates a statement of facts relative to our means to the President. I regret all this from the bottom of my soul, feeling as I do how much, our peace, honour & respect at home and abroad depends upon the permanency of our little army. I continue in the course which I had prescribed to, myself, determined to intermit or suspend indispensible measures only, when officially informed of its being no longer in the competency of the treasury means to support them, or answer the requisite demands. The Secy tells me, that notwithtstanding his opinion about the army, he will not do any thing to prejudice his friends or the public against it. I reason in all forms I can think of, and have thought it proper to keep throwing into Fenno paragraphs tending to shew the necessity of an army.
I know not how all this is to end. It will be mortifying if we have to retrograde altho under an act of Congress. I considered it necessary to apprise you of the state of opinions here, and to request your aid to the Eastward to keep up a due sense of the propriety of the measure among our friends in that quarter. The Secy of State thinks right, at least I have seen no indications to the contrary.
Mr Goodrich has the following paragraph in a letter I recd. from him this morning: “The recruiting service is proceeding successfully in this State; The sooner the troops can be withdrawn from Towns, embo[d]yed, disciplined and employed, the less speculation will be excited about the army.”
I think the plan heretofore recommended ought to be attended to. I mean to hasten the recruits to their respective regimental rendesvouses.
Your affectionate
J McH
